EXHIBIT 10.11
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into and made effective as of January 1, 2009, by and between THE MEN’S
WEARHOUSE, INC., a Texas corporation (the “Company”), and DAVID H. EDWAB
(“Employee”), amending and restating the Employment Agreement dated February 3,
2002, as amended and restated by the Amended and Restated Employment Agreement
dated February 3, 2003, and as amended and restated by the Second Amended and
Restated Employment Agreement dated October 1, 2005 (the “Second Amended and
Restated Agreement”).
     WHEREAS, the Company and Employee desire to amend the Second Amended and
Restated Agreement to bring the Second Amended and Restated Agreement into
documentary compliance with section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the rules and regulations issued thereunder by the
Internal Revenue Service and the Department of Treasury (“Section 409A”) and to
restate the agreement in its entirety to read as set forth herein;
     WHEREAS, the Company and Employee shall enter into a change in control
agreement (the “Change in Control Agreement”);
     NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Employee hereby agree to amend and
restate the Second Amended and Restated Agreement to read as follows:
     1. Employment and Duties. The Company hereby agrees to employ Employee as
Vice Chairman of the Board, and Employee hereby accepts such employment and
agrees to serve the Company in such capacity on the terms and subject to the
conditions set forth in this Agreement. Subject to the ultimate direction and
control of the Chairman of the Board and Chief Executive Officer of the Company
and to the Company’s Board of Directors, Employee shall assist the Chairman of
the Board and Chief Executive Officer with the strategic direction of the
Company and assist with the implementation of the business plan of the Company
and, in connection therewith, will interact with and provide guidance to the
other executive officers of the Company. During his employment hereunder,
Employee shall devote more of his business time, energy, and ability to the
business and interests of the Company than to any other single business or group
of related businesses. During his employment hereunder, Employee may render
services for compensation and engage in other business activity without the
prior consent of the Company, provided rendering such services or engaging in
such activity does not violate Section 10 or 11 of this Agreement and provided
that Employee must continue to devote more of his working time to the Company
than to any other single business or group of related businesses.
     2. Compensation and Benefits of Employment.
          (a) As compensation for the services to be rendered by Employee
hereunder, the Company shall pay to Employee a base annual salary (“Annual
Salary”) of $300,000.00 per

 



--------------------------------------------------------------------------------



 



year, in equal installments in accordance with the customary payroll practices
of the Company. The parties shall comply with all applicable withholding
requirements in connection with all compensation payable to Employee. The
Company’s Board of Directors may, in its sole discretion, review and adjust
upward Employee’s Annual Salary from time to time, but no downward adjustment in
Employee’s Annual Salary may be made during the term of this Agreement.
          (b) Employee shall be entitled to participate in and have the benefits
under the terms of all life, accident, disability and health insurance plans,
pension, profit sharing, incentive compensation and savings plans and all other
similar plans and benefits which the Company from time to time makes available
to its senior management executives in the same manner and at least at the same
participation level as other senior management executives, excluding, however,
the Company’s annual cash bonus program for executive officers and grants and
awards under the Company’s key employee equity incentive plans, awards under
which to Employee, if any, shall be wholly at the discretion of the Company.
          (c) Each year during the term of this Agreement the Company shall pay
a bonus to Employee in an amount equal to the sum of (i) the premium payments
payable during such year on the insurance policies referred to in and covered by
(A) the Split Dollar Agreement dated May 25, 1995, between Employee, George
Zimmer, as Trustee of the David H. Edwab 1995 Irrevocable Trust, and the Company
and (B) the Split Dollar Agreement dated May 25, 1995, between Employee and
(ii) an amount equal to any income tax in respect to such bonus such that the
payment shall equal as nearly as possible the federal and state income and
employment taxes payable (including Medicare taxes) with respect to such bonus
paid to Employee plus all federal and state income and employment taxes
(including Medicare taxes) owed as a result of such additional payment (the
“Annual Insurance Premium Bonus”) calculated as specified below. For purposes of
determining the amount of such taxes owed, the payment to Employee shall be
deemed to be subject to the highest marginal federal, state and local income tax
rates applicable to individuals and there shall be taken into consideration the
deductibility of state and local income and employment taxes as applicable to
Employee for purposes of determining federal income and employment taxes. The
Annual Insurance Premium Bonus for a year shall be paid to or as directed by
Employee on January 1 of the calendar year in which the premiums payments used
to compute the amount of the bonus are payable.
     3. Business Expenses. The Company shall promptly reimburse Employee for all
appropriately documented, reasonable business expenses incurred by Employee in
accordance with the Company’s policies related thereto.
     4. Term. This Agreement shall commence effective as of the date hereof, and
if not terminated earlier as herein provided, shall terminate on February 6,
2011.
     5. Termination by the Company Without Cause or Termination by Employee for
“Good Reason”.
          (a) The Company may, by delivering 30 days prior written notice to
Employee, terminate Employee’s employment at any time without cause, and
Employee may, by delivering 30 days prior written notice to the Company,
terminate Employee’s employment for

-2-



--------------------------------------------------------------------------------



 



“good reason”, as defined in Section 5(b) below. If such termination without
cause or for good reason occurs, then:
               (i) The Company shall pay to Employee, at the times specified in
Section 5(a)(iv) below, the following amounts:
                         (1) a lump sum in cash equal to (1) Employee’s Annual
Salary earned through the date of Employee’s termination of employment (the
“Termination Date”) for periods through but not following his Separation From
Service (as defined in Section 5(c) below) and (2) any accrued vacation pay
earned by Employee, in each case, to the extent not theretofore paid (the
“Accrued Obligation”);
                         (2) a lump sum in cash equal to Employee’s Annual
Salary earned through the Termination Date for periods following his Separation
From Service, to the extent not theretofore paid;
                         (3) a lump sum in cash equal to the product of (1) the
amount of the monthly basic life insurance premium applicable to Employee’s
basic life insurance coverage provided through the Company’s life insurance plan
immediately prior to the Termination Date and (2) the number of full months and
fractional months (if any) remaining until the earlier of February 6, 2011 or
the second anniversary of the Termination Date;
                         (4) cash installment payments each of which is equal to
1/52nd of the amount of the Annual Salary at the rate in effect immediately
prior to the Termination Date, for each week during the period beginning on the
Termination Date and ending on the earlier of February 6, 2011 or the second
anniversary of the Termination Date;
                         (5) cash installment payments each of which is equal to
the amount of the Annual Insurance Premium Bonus that would have been paid if
Employee’s employment had continued during the period beginning on the
Termination Date and ending on the earlier of February 6, 2011 or the second
anniversary of the Termination Date; and
                         (6) a lump sum in cash equal to the employer
contributions the Company would have credited to Employee’s retirement accounts
under The Men’s Wearhouse, Inc. 401(k) Savings Plan and The Men’s Wearhouse,
Inc. Employee Stock Ownership Plan had he continued to remain employed by the
Company until the earlier of February 6, 2011 or the second anniversary of the
Termination Date, assuming for this purpose that (1) Employee’s earned
compensation for a year is the amount of his annualized Annual Salary for the
calendar year in which the Termination Date occurs, (2) the applicable legal
limitations and the employer contribution percentages under such plans for such
period are the same percentages and limitations in effect immediately prior to
the Termination Date and (3) that Employee is deemed to make the maximum pre-tax
elective deferral contributions permitted under section 402(g) of the Code.
               (ii) Subject to clause (iv) of this Section 5(a), until the
earlier of February 6, 2011 or the second anniversary of the Termination Date
the Company shall arrange to provide Employee and his dependents medical
insurance benefits substantially similar to those provided to Employee and his
dependents immediately prior to the date of termination (at no

-3-



--------------------------------------------------------------------------------



 



greater cost to Employee than such cost to Employee in effect immediately prior
to the Termination Date, or, if greater, the cost to similarly situated active
employees of the Company under the applicable group health plan of the Company).
If Employee is a Specified Employee (as defined in Section 5(c) below) and the
benefits specified in this Section 5(a)(ii) are taxable to Employee and not
otherwise exempt from Section 409A, the following provisions shall apply to the
reimbursement or provision of such benefits. Any amounts to which Employee would
otherwise be entitled under this Section 5(a)(ii) during the first six months
following the date of Employee’s Separation From Service shall be accumulated
and paid to Employee on the date that is six months following the date of his
Separation From Service. Except for any reimbursements under the applicable
group health plan that are subject to a limitation on reimbursements during a
specified period, the amount of expenses eligible for reimbursement under this
Section 5(a)(ii), or in-kind benefits provided, during Employee’s taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of Employee. Any reimbursement of an
expense described in this Section 5(a)(ii) shall be made on or before the last
day of Employee’s taxable year following Employee’s taxable year in which the
expense was incurred. Employee’s right to reimbursement or in-kind benefits
pursuant to this Section 5(a)(ii) shall not be subject to liquidation or
exchange for another benefit.
               (iii) Subject to Employee’s group health plan coverage
continuation rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, the benefits listed in clause (ii) of this Section 5(a) shall
be reduced to the extent benefits of the same type are received by Employee
during such period, and provided, further, that Employee shall have the
obligation to notify the Company that he is receiving such benefits. The Company
agrees that, if Employee’s employment with the Company terminates during the
term of this Agreement Employee is not required to seek other employment or to
attempt in any way to reduce any amounts payable to Employee by the Company
pursuant to this Section 5. Further, except with respect to the benefits
provided pursuant to clause (ii) above, the amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation earned
by Employee as the result of employment by another employer, by retirement
benefits, or by offset against any amount claimed to be owed by Employee to the
Company.
               (iv) The amounts payable under Section 5(a)(i) shall be paid as
follows:
                         (1) The Company shall pay Employee the amounts
specified in Section 5(a)(i)(A) within 15 days after the Termination Date.
                         (2) The Company shall pay Employee the amounts
specified in Sections 5(a)(i)(B), 5(a)(i)(C) and 5(a)(i)(F) on the date that is
30 days following the date of Employee’s Separation From Service if he is not a
Specified Employee or on the date that is six months following the date of his
Separation From Service if he is a Specified Employee.
                         (3) The Company shall pay Employee the applicable
amount specified in Section 5(a)(i)(D) each Friday beginning with the first
Friday immediately following the date of Employee’s Separation From Service if
he is not a Specified Employee or on the date that is six months following the
date of his Separation From Service if he is a Specified

-4-



--------------------------------------------------------------------------------



 



Employee. Such first payment shall include all amounts that would have been paid
to Employee earlier under this Section 5(a)(vi)(C) had Employee not been a
Specified Employee.
                         (4) The Company shall pay Employee the amount specified
in Section 5(a)(i)(E) on January 1 of each year with respect to which such
payment is payable, provided, however, that the first such payment shall not be
made before the date that is six months following the date of his Separation
From Service if Employee is a Specified Employee.
                         (5) If Employee is a Specified Employee at the time of
his Separation From Service, the Company shall pay to Employee, on the date that
is six months following Employee’s Separation From Service, an additional
interest amount equal to the amount of interest that would be earned on the
amounts specified in Sections 8(e)(i)(C), 8(e)(i)(F), and on the amounts
specified in Sections 8(e)(i)(D) and 8(e)(i)(E) to the extent such payments were
delayed solely because he is a Specified Employee, for the period commencing on
the date of Employee’s Separation From Service until the date of payment of such
amounts, calculated using an interest rate equal to the six month London
Interbank Offered Rate in effect on the date of Employee’s Separation From
Service plus two percentage points.
          (b) For purposes of this Section 5, “good reason” shall mean the
occurrence of any of the following events:
               (i) Removal, without the consent of Employee in writing, from the
office of Vice Chairman of the Board or a material reduction in Employee’s
authority or responsibility, except upon a proper termination of Employee for
“cause”, as defined in Section 7; or
               (ii) The Company otherwise commits a material breach of this
Agreement.
          (c) For purposes of this Agreement, the terms “Separation From
Service” and “Specified Employee” shall have the meanings ascribed to such terms
in Section 409A.
          (d) The Company shall pay any attorney fees incurred by Employee in
reasonably seeking to enforce the terms of this Section 5. Except as provided
below, the Company shall pay Employee such attorney fees within ten
(10) business days after the delivery of Employee’s written request for the
payment accompanied by such evidence of legal expenses incurred as the Company
may reasonably require. Notwithstanding the preceding sentence, if Employee
incurs a Separation From Service and is a Specified Employee, the Company shall
not make any further payment of attorney fees to Employee under this
Section 5(d) before the date that is six months following the date of his
Separation From Service. Rather, on the date that is six months following the
date of Employee’s Separation From Service the Company shall pay to Employee all
attorney fees that the Company is required to reimburse under this Section 5(d)
for which a written request for payment was properly submitted by Employee
during the first six months following the date of Employee’s Separation From
Service or which were otherwise not paid before Employee’s Separation From
Service. In any event the Company shall pay Employee such legal fees by the last
day of Employee’s taxable year following the taxable year in which Employee
incurred such legal expenses. The legal expenses that are subject to

-5-



--------------------------------------------------------------------------------



 



reimbursement pursuant to this Section 5(d) shall not be limited as a result of
when the expenses are incurred. The amounts of legal expenses that are eligible
for reimbursement pursuant to this Section 5(d) during a given taxable year of
Employee shall not affect the amounts of expenses eligible for reimbursement in
any other taxable year of Employee. The right to reimbursement pursuant to this
Section 5(d) is not subject to liquidation or exchange for another benefit.
     6. Termination Upon Death or Disability.
          (a) If Employee’s employment is terminated because of death, then
               (i) Within 30 days after the date of Employee’s death, the
Company shall pay to Employee’s estate a lump sum payment in cash equal to the
Accrued Obligation.
               (ii) Until the earlier of the February 6, 2011 or the second
anniversary of the Termination Date the Company shall arrange to provide
Employee’s dependents medical insurance benefits substantially similar to those
provided to Employee and his dependents immediately prior to the date of
termination (at no greater cost to Employee’s dependents than such cost to
Employee in effect immediately prior to the Termination Date, or, if greater,
the cost to similarly situated active employees of the Company under the
applicable group health plan of the Company). Except for any reimbursements
under the applicable group health plan that are subject to a limitation on
reimbursements during a specified period, the amount of expenses eligible for
reimbursement under this Section 6(a)(ii), or in-kind benefits provided, during
Employee’s taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Employee. Any reimbursement of an expense described in this Section 6(a)(ii)
shall be made on or before the last day of Employee’s taxable year following
Employee’s taxable year in which the expense was incurred. Employee’s right to
reimbursement or in-kind benefits pursuant to this Section 6(a)(ii) shall not be
subject to liquidation or exchange for another benefit.
               (iii) Within 30 days after the date of Employee’s death, the
Company shall pay to Employee’s estate a lump sum in cash equal to the employer
contributions the Company would have credited to Employee’s retirement accounts
under The Men’s Wearhouse, Inc. 401(k) Savings Plan and The Men’s Wearhouse,
Inc. Employee Stock Ownership Plan had he continued to remain employed by the
Company until the earlier of February 6, 2011 or the second anniversary of the
Termination Date, assuming for this purpose that (1) Employee’s earned
compensation for a year is the amount of his annualized Annual Salary for the
calendar year in which the Termination Date occurs, (2) the applicable legal
limitations and the employer contribution percentages under such plans for such
period are the same percentages and limitations in effect immediately prior to
the Termination Date and (3) that Employee is deemed to make the maximum pre-tax
elective deferral contributions permitted under section 402(g) of the Code.
       (iv) Within 30 days after the date of Employee’s death, the Company shall
pay to Employee’s estate a lump sum in cash equal to the employer contributions
the Company would have credited to Employee’s retirement accounts under The
Men’s Wearhouse, Inc. 401(k) Savings Plan and The Men’s Wearhouse, Inc. Employee
Stock Ownership Plan had he continued to remain

-6-



--------------------------------------------------------------------------------



 



employed by the Company until the earlier of February 6, 2011 or the second
anniversary of the Termination Date, assuming for this purpose that
(1) Employee’s earned compensation for a year is the amount of his annualized
Annual Salary for the calendar year in which the Termination Date occurs,
(2) the applicable legal limitations and the employer contribution percentages
under such plans for such period are the same percentages and limitations in
effect immediately prior to the Termination Date and (3) that Employee is deemed
to make the maximum pre-tax elective deferral contributions permitted under
section 402(g) of the Code.
(b) If Employee’s employment is terminated on account of his becoming
permanently disabled (as defined in Section 6(b)(iv)), then:
               (i) The Company shall pay to Employee, at the times specified in
Section 6(b)(iii) below, the following amounts:
                         (1) a lump sum in cash equal to the Accrued Obligation;
                         (2) a lump sum in cash equal to Employee’s Annual
Salary earned through the date of termination for periods following his
Separation From Service, to the extent not theretofore paid;
                         (3) a lump sum in cash equal to the product of (1) the
monthly basic life insurance premium applicable to Employee’s basic life
insurance coverage provided through the Company’s life insurance plan
immediately prior to the Termination Date and (2) the number of full months and
fractional months (if any) remaining until the earlier of February 6, 2011 or
the second anniversary of the Termination Date;
                         (4) cash installment payments each of which is equal to
1/52nd of the Annual Salary, at the then current rate, that would have been paid
if Employee’s employment had continued and not been terminated under this
Section 6(b), for each week during the period beginning on the Termination Date
and ending on the earlier of February 6, 2011 or the second anniversary of the
Termination Date;
                         (5) cash installment payments each of which is equal to
the amount of the Annual Insurance Premium Bonus that would have been paid if
Employee’s employment had continued during the period beginning on the
Termination Date and ending on the earlier of February 6, 2011 or the second
anniversary of the Termination Date; and
                         (6) a lump sum in cash equal to the employer
contributions the Company would have credited to Employee’s retirement accounts
under The Men’s Wearhouse, Inc. 401(k) Savings Plan and The Men’s Wearhouse,
Inc. Employee Stock Ownership Plan had he continued to remain employed by the
Company until the earlier of February 6, 2011 or the second anniversary of the
Termination Date, assuming for this purpose that (1) Employee’s earned
compensation for a year is the amount of his annualized Annual Salary for the
calendar year in which the Termination Date occurs, (2) the applicable legal
limitations and the employer contribution percentages under such plans for such
period are the same percentages and limitations in effect immediately prior to
the Termination Date and (3) that Employee is deemed

-7-



--------------------------------------------------------------------------------



 



to make the maximum pre-tax elective deferral contributions permitted under
section 402(g) of the Code.
               (ii) Until the earlier of February 6, 2011 or the second
anniversary of the Termination Date the Company shall arrange to provide
Employee and his dependents medical insurance benefits substantially similar to
those provided to Employee and his dependents immediately prior to the date of
termination (at no greater cost to Employee than such cost to Employee in effect
immediately prior to the date of termination, or, if greater, the cost to
similarly situated active employees of the Company under the applicable group
health plan of the Company). Except for any reimbursements under the applicable
group health plan that are subject to a limitation on reimbursements during a
specified period, the amount of expenses eligible for reimbursement under this
Section 6(b)(ii), or in-kind benefits provided, during Employee’s taxable year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year of Employee. Any reimbursement of an
expense described in this Section 6(b)(ii) shall be made on or before the last
day of Employee’s taxable year following Employee’s taxable year in which the
expense was incurred. Employee’s right to reimbursement or in-kind benefits
pursuant to this Section 6(b)(ii) shall not be subject to liquidation or
exchange for another benefit.
               (iii) The amounts payable under Section 6(b)(i) shall be paid as
follows:
                         (1) The Company shall pay Employee the Accrued
Obligation within 30 days after the date of termination.
                         (2) Subject to Section 6(b)(iii)(E), the Company shall
pay Employee the amounts specified in Sections 6(b)(i)(B), 6(b)(i)(C) and
6(b)(i)(F) 30 days following the date of Employee’s Separation From Service if
he is not a Specified Employee or on the date that is six months following the
date of his Separation From Service if he is a Specified Employee.
                         (3) Subject to Section 6(b)(iii)(E), the Company shall
pay Employee the amount specified in Section 6(b)(i)(D) each Friday beginning
with the first Friday immediately following the date of Employee’s Separation
From Service if he is not a Specified Employee or on the date that is six months
following the date of his Separation From Service if he is a Specified Employee
(and such first payment shall include all amounts that would have been paid to
Employee under this Section 6(b)(vi)(C) if Employee had not been a Specified
Employee).
                         (4) Subject to Section 6(b)(iii)(E), the Company shall
pay Employee the amount specified in Section 6(b)(i)(E) on January 1 of each
year following his Separation From Service with respect to which such payment is
payable, provided, however, that the first such payment shall not be made before
the date that is six months following the date of his Separation From Service if
Employee is a Specified Employee.
                         (5) In the event of the termination of Employee’s
employment pursuant to Section 6(b) in a circumstance where Employee has
incurred a Section 409A

-8-



--------------------------------------------------------------------------------



 



Disability, the Company shall pay or begin to pay, as applicable, Employee the
amounts required to be paid pursuant to Sections 6(b)(i)(B), 6(b)(i)(C),
6(b)(i)(D), 6(b)(i)(E) and 6(b)(i)(F) within 30 days after the date Employee
incurs a Section 409A Disability. For purposes of this Agreement, “Section 409A
Disability” means the inability of Employee to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months. Employee shall also be treated as
having a “Section 409A Disability” if he is, by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.
               (iv) For purposes of this Agreement, Employee shall be deemed to
“permanently disabled” if Employee shall be considered to be permanently and
totally disabled in accordance with the Company’s disability plan, if any, for a
period of 180 days or more. If there should be a dispute between the Company and
Employee as to Employee’s physical or mental disability for purposes of this
Agreement, the question shall be settled by the opinion of an impartial
reputable physician or psychiatrist agreed upon by the parties or their
representatives, or if the parties cannot agree within ten (10) calendar days
after a request for designation of such party, then a physician or psychiatrist
shall be designated by the Valley Hospital in Northern New Jersey. The parties
agree to be bound by the final decision of such physician or psychiatrist.
     7. Termination by the Company for Cause.
          (a) The Company may terminate this Agreement at any time if such
termination is for “cause”, as defined below, by delivering to Employee written
notice describing the cause of termination 30 days before the effective date of
such termination and by granting Employee 30 days to cure the cause. In the
event that the employment of Employee is terminated for “cause”, Employee shall
be entitled only to (i) the Accrued Obligation which amount shall be paid within
30 days after the date of termination, and (ii) a lump sum payment in cash equal
to Employee’s Annual Salary through the date of termination for periods
following his Separation From Service, to the extent not theretofore paid, which
amount shall be paid to Employee within 30 days following his Separation From
Service if he is not a Specified Employee or on the date that is six months
following his Separation From Service if he is a Specified Employee.
          (b) “For cause” shall be limited to the occurrence of the following
events:
               (i) Conviction of or a plea of nolo contendere to the charge of a
felony (which, through lapse of time or otherwise, is not subject to appeal);
               (ii) Willful refusal without proper legal cause to perform, or
gross negligence in performing, Employee’s duties and responsibilities after
30 days written notice and an opportunity to cure;

-9-



--------------------------------------------------------------------------------



 



               (iii) Material breach of fiduciary duty to the Company through
the misappropriation of Company funds or property; or
               (iv) The unauthorized absence of Employee from work (other than
for sick leave or personal disability) for a period of 60 working days or more
during a period of 90 working days.
     8. Voluntary Termination by Employee. Employee may terminate this Agreement
at any time upon delivering 30 days written notice to the Company. In the event
of such voluntary termination other than for “good reason” as defined in
Section 5, Employee shall be entitled only to (a) the Accrued Obligation which
amount shall be paid within 30 days after the date of termination, and (b) a
lump sum payment in cash equal to Employee’s Annual Salary through the date of
termination for periods following his Separation From Service, to the extent not
theretofore paid, which amount shall be paid to Employee within 30 days
following his Separation From Service if he is not a Specified Employee, or on
the date that is six months following his Separation From Service if he is a
Specified Employee.
     9. Exclusivity of Termination Provisions. The termination provisions of
this Agreement regarding the parties’ respective obligations in the event
Employee’s employment is terminated are intended to be exclusive and in lieu of
any other rights or remedies to which Employee or the Company may otherwise be
entitled at law, in equity or otherwise. It is also agreed that, although the
personnel policies and fringe benefit programs of the Company may be
unilaterally modified from time to time, the termination provisions of this
Agreement are not subject to modification, whether orally, impliedly or in
writing, unless any such modification is mutually agreed upon and signed by the
parties.
     10. Non-Competition. Employee acknowledges that he has and, while employed,
will acquire unique and valuable experience with respect to the businesses,
operations, plans and strategies of the Company and its subsidiaries. Employee
hereby covenants and agrees that during the term of this Agreement and for a
period of one year thereafter, he will not directly or indirectly compete with
the business of the Company or its subsidiaries. For purposes of this Agreement,
the term “compete with the business of the Company and its subsidiaries” shall
include Employee’s participation in any operations whose primary business
competes with any business now conducted by the Company or its subsidiaries,
including the sale of menswear or shoes at retail, or the sale of corporate logo
merchandise, or any material line of business proposed to be conducted by the
Company or one or more of its subsidiaries known to Employee and with respect to
which Employee devoted time to as part of his employment hereunder on behalf of
the Company or one or more of its subsidiaries, including but not limited to the
business of dry cleaning, whether such participation is individually or as an
officer, director, joint venturer, agent, or holder of an interest (except as a
holder of a less than 1% interest in a publicly traded entity or mutual fund) of
any individual, corporation, association, partnership, joint venture or other
business entity so engaged. This non-competition covenant shall be applicable
with respect to the United States and Canada and any other country in which
Employee would be competing with the business of the Company or its subsidiaries
as set forth in this Section 10. Notwithstanding the foregoing, the Company
acknowledges and agrees that Employee’s activities described in Schedule 10
hereto shall not constitute a breach of this Section 10. Employee and the
Company agree that a monetary remedy for a breach of this

-10-



--------------------------------------------------------------------------------



 



Section 10 or of Section 11 below will be inadequate and will be impracticable
and extremely difficult to prove, and further agree that such a breach would
cause the Company irreparable harm, and that the Company shall be entitled to
specific performance and/or temporary and permanent injunctive relief without
the necessity of proving actual damages. Employee agrees that the Company shall
be entitled to such specific performance and/or injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bond or other undertaking in connection
therewith. Any such requirement of bond or undertaking is hereby waived by
Employee and Employee acknowledges that in the absence of such a waiver, a bond
or undertaking may be required by the court. In the event of litigation to
enforce this covenant, the courts are hereby specifically authorized to reform
this covenant as and to the extent, but only to such extent, necessary in order
to give full force and effect hereto to the maximum degree permitted by law.
Employee also agrees that if Employee is in breach of this Section 10, the
Company may cease all payments required under this Agreement.
     11. Proprietary Information.
          (a) Employee acknowledges and agrees that he has acquired, and may in
the future acquire as a result of his employment with the Company or otherwise,
Proprietary Information (as defined below) of the Company which is of a
confidential or trade secret nature, and all of which has a great value to the
Company and is a substantial basis and foundation upon which the Company’s
business is predicated. Accordingly, Employee agrees to regard and preserve as
confidential at all times all Proprietary Information and to refrain from
publishing or disclosing any part of it to any person or entity and from using,
copying or duplicating it in any way by any means whatsoever, except in the
course of his employment under this Agreement and in furtherance of the business
of the Company or as required by applicable law or legal process, without the
prior written consent of the Company. In the event of a breach or threatened
breach of this Section 11, the Company shall be entitled to the same remedies as
provided in Section 10 with respect to a breach thereof.
          (b) “Proprietary Information” includes all information and data in
whatever form, tangible or intangible, pertaining in any manner to pricing
policy, marketing programs, advertising, employee training, and specific
inventory purchase pricing and any written information, including customer
lists, of the Company or any affiliate thereof, unless the information is or
becomes publicly known through lawful means.
     12. Notice. All notices, requests, consents, directions and other
instruments and communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given if
delivered in person, by courier, by overnight delivery service with proof of
delivery or by prepaid registered or certified first-class mail, return receipt
requested, addressed to the respective party at the address set forth below, or
if sent by facsimile or other similar form of communication (with receipt
confirmed) to the respective party at the facsimile number set forth below:

-11-



--------------------------------------------------------------------------------



 



     
To the Company:
  The Men’s Wearhouse, Inc.
 
  6380 Rogerdale Road
 
  Houston, Texas 77072
 
  Attention: Neill P. Davis
 
  Facsimile: (281) 776-7102
 
  Confirm: (281) 776-7356
 
   
To Employee:
  David H. Edwab
 
  1410 Broadway, 29th Floor
 
  New York, NY 10018
 
  Facsimile: (917) 777-0508
 
  Confirm: (917) 777-0500

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice. All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after depositing such notice with an
overnight courier or transmission of a facsimile or other similar form of
communication.
     13. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors and assigns; provided, however, that neither the
Company nor Employee may assign any duties under this Agreement without the
prior written consent of the other.
     14. Limitation. The Agreement shall not confer any right or impose any
obligation on the Company to continue the employment of Employee in any
capacity, or limit the right of the Company or Employee to terminate Employee’s
employment.
     15. Further Assurances. Each party hereto agrees to perform such further
actions, and to execute and deliver such additional documents, as may be
reasonably necessary to carry out the provisions of this Agreement.
     16. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability or the remaining
provisions, or portions thereof, shall not be affected thereby.
     17. Arbitration.
          (a) Any dispute, controversy, or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, including
claims for tortious interference or other tortious or statutory claims arising
before, during or after termination, providing only that such claim touches upon
matters covered by this contract, shall be finally settled by arbitration
administered by the American Arbitration Association (“AAA”) pursuant to the
Commercial Arbitration Rules as presently in force, except as modified by the
specific provisions of this Agreement. The parties expressly agree that nothing
in this Agreement shall prevent the parties from applying to a court that would
otherwise have jurisdiction over the

-12-



--------------------------------------------------------------------------------



 



parties for provisional or interim measures, including injunctive relief. After
the arbitration panel is empaneled, it shall have sole jurisdiction to hear such
applications, except that the parties agree that any measures ordered by the
arbitrators may be immediately and specifically enforced by a court otherwise
having jurisdiction over the parties. The parties agree that judgment on the
arbitration award may be entered by any court having jurisdiction thereof.
          (b) The parties agree that the federal and state courts located in
Houston, Texas shall have exclusive jurisdiction over an action brought to
enforce the rights and obligations created in or arising from this agreement to
arbitrate, and each of the parties hereto irrevocably submits to the
jurisdiction of said courts. Notwithstanding the above, application may be made
by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement. Process in any action arising out of or relating to this
agreement may be served on any party to the agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.
          (c) The arbitration shall be conducted before a tribunal composed of
three neutral arbitrators drawn from, in the first instance, the Texas Large
Complex Claims panel and then, if necessary, from the Commercial panel. Each
arbitrator shall sign an oath agreeing to be bound by the Code of Ethics for
Arbitrators in Commercial Disputes promulgated by the AAA for Neutral
Arbitrators. It is the intent of the parties to avoid the appearance of
impropriety due to bias or partiality on the part of any arbitrator. Prior to
his or her formal appointment, each arbitrator shall disclose to the parties and
to the other members of the tribunal, any financial, fiduciary, kinship or other
relationship between that arbitrator and any party or its counsel, or between
that arbitrator and any individual or entity with any financial, fiduciary,
kinship or other relationship with any party. For the purpose of this agreement,
“appearance of impropriety” shall be defined as such relationship or behavior as
would cause a reasonable person to believe that bias or partiality on the part
of the arbitrator may exist in favor of any party. Any award or portion thereof,
whether preliminary or final, shall be in a written opinion containing findings
of fact and conclusions of law signed by each arbitrator. The arbitrator
dissenting from an award or portion thereof shall issue a dissent from the award
or portion thereof in writing, stating the reasons for his dissent. The
arbitrators shall hear and determine any preliminary issue of law asserted by a
party to be dispositive of any claim, in whole or part, in the manner of a court
hearing a motion to dismiss for failure to state a claim or for summary
judgment, pursuant to such terms and procedures as the arbitrators deem
appropriate.
          (d) It is the intent of the parties that, barring extraordinary
circumstances, any arbitration hearing shall be concluded within two months of
the date the statement of claim is received by the AAA. Unless the parties
otherwise agree, once commenced, hearings shall be held 5 days a week, with each
hearing day to begin at 9:00 A.M. and to conclude at 5:00 P.M. The parties may
upon agreement extend these time limits, or the chairman of the panel may extend
them if he determines that the interests of justice otherwise requires. The
arbitrators shall use their best efforts to issue the final award or awards
within a period of 30 days after closure of the proceedings. Failure to do so
shall not be a basis for challenging the award. The parties and arbitrators
shall treat all aspects of the arbitration proceedings, including without
limitation, discovery, testimony, and other evidence, briefs and the award, as
strictly confidential. The place of arbitration shall be Houston, Texas, USA
unless otherwise agreed by the parties.

-13-



--------------------------------------------------------------------------------



 



          (e) The parties agree that discovery shall be limited and shall be
handled expeditiously. Discovery procedures available in litigation before the
courts shall not apply in an arbitration conducted pursuant to this agreement.
However, each party shall produce relevant and non-privileged documents or
copies thereof requested by the other parties within the time limits set and to
the extent required by order of the arbitrators. All disputes regarding
discovery shall be promptly resolved by the arbitrators. No witness or party may
be required to waive any privilege recognized at law. The parties hereby waive
any claim to any damages in the nature of punitive, exemplary, or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages, and the arbitration tribunal is specially divested of any
power to award any damages in the nature of punitive, exemplary, or statutory
damages in excess of compensatory damages, or any form of damages in excess of
compensatory damages. Except as provided in Section 5(d), the party prevailing
on substantially all of its claims shall be entitled to recover its costs,
including attorneys’ fees, for the arbitration proceedings, as well as for any
ancillary proceeding, including a proceeding to compel arbitration, to request
interim measures, or to confirm or set aside an award.
     18. Governing Law. This Agreement shall be governed and construed under and
interpreted in accordance with the laws of the State of Texas without giving
effect to the doctrine of conflict of laws.
     19. Entire Agreement; Waiver; Interpretation. This Agreement constitutes
the entire agreement of the parties, and supersede all prior agreements, oral or
written, with respect to the subject matter of this Agreement; provided, that
the Change in Control Agreement shall not be superseded hereby. No change,
modification or waiver of any provisions of this Agreement shall be enforceable
unless contained in a writing signed by the party against whom enforcement is
sought. The failure at any time to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of either party thereafter to enforce each and every
provisions hereof in accordance with its terms. No presumption shall be
construed against the party drafting this Agreement.
     20. Employee’s Representation. Employee represents and warrants that (i) he
is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) he is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) his execution
and performance of this Agreement is not a violation or breach of any other
agreement between Employee and any other person or entity and (iv) he has been
advised by legal counsel as to the terms and provisions hereof and the effort
thereof and fully understands the consequences thereof.
     21. Company’s Representation. The Company represents and warrants that
(i) it is free to enter into this Agreement and to perform each of the terms and
covenants of it, (ii) it is not restricted or prohibited, contractually or
otherwise, from entering into and performing this Agreement, (iii) its execution
and performance of this Agreement is not a violation or breach of any other
agreement between Employee and any other person or entity and (iv) this
Agreement is a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms.
     22. Return of Company Property. Employee acknowledges that all Proprietary
Information and other property and equipment of the Company or any affiliate
which Employee

-14-



--------------------------------------------------------------------------------



 



accumulates during his employment are the property of the Company and shall be
returned to the Company immediately upon his termination of employment.
     23. Miscellaneous. All references to sections of any statute shall be
deemed also to refer to any successor provisions to such sections. The
compensation and benefits payable to Employee or his beneficiary under Section 5
of this Agreement shall be in lieu of any other severance benefits to which
Employee may otherwise be entitled upon his termination of employment under any
severance plan, program, policy or arrangement of the Company other than the
Change in Control Agreement and Employee shall not be entitled to receive any
benefits under Section 5 hereof if he has become eligible to receive benefits
under the Change in Control Agreement. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by offset against any amount
claimed to be owed by Employee to the Company. Employee shall not be permitted
to specify the taxable year in which a payment provided for under this Agreement
shall be made to him.
     24. Compliance With Section 409A. It is intended that this Agreement shall
comply with Section 409A. The provisions of this Agreement shall be interpreted
and administered in a manner that complies with Section 409A. The provisions of
this Agreement dealing with Section 409A reflect the manner in which this
Agreement has been operated in good faith compliance with Section 409A since
January 1, 2005.

-15-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of January 1, 2009.

              THE MEN’S WEARHOUSE, INC.
 
       
 
  By:   /s/ NEILL P. DAVIS
 
       
 
  Name:   Neill P. Davis
 
  Title:   EVP, CFO, Treasurer and PFO
 
  Date:   12-23-08
 
            /s/ DAVID H. EDWAB      
 
      DAVID H. EDWAB
 
       
 
  Date:   12-27-08

-16-



--------------------------------------------------------------------------------



 



Schedule 10
Activities Excluded from Section 10
     Employee being a board member of, and a member of any committee of the
board of, any of the following business entities shall not be prohibited by
Section 10.

  1.   Aeropostale     2   New York & Company     3.   Stuart Weitzman     4.  
Seven for All Mankind or Peter Koral     5.   Transamerican Auto Parts     6.  
Vitamin Shoppe     7.   Affliction

     In addition, advising Irving Place Capital Partners (previously Bear
Stearns Merchant Banking) or any successor thereof with respect to investment
opportunities shall not be prohibited by Section 10.

 